 

 

Case 1:20-cv-00178-JRH-BKE Document 27 Filed 08/05/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR THE F|iLEU

  
  

 

siey COUR
SOUTHERN DISTRICT OF GEORGIA U.S. DISTRICT COURT
AUGUSTA DIVISION AUGUSTA Ul¥.
= r HQ
JOLYNDA COWHER, * mn) AUG -5 A 4
ok
Plaintiff * CLERK——..-= Lama
. SO. BAST.
9 * CV 120-178
*
UNITED STATES OF AMERICA, *
*
Defendant. *
ORDER

The United States’ motion to dismiss is presently pending
before the Court. (Doc. 12.) Plaintiff’s Complaint asserts claims
under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2674 et
seq. for the United States’ alleged negligent retention and failure
to supervise a therapist as well as a violation of the standard of
medical care at Charlie Norwood VA Medical Center in Augusta,
Georgia (“Norwood”).

Under the FTCA, the United States is only liable for the

negligence of its employees when they act within the scope of their

 

employment. 28 U.S.C. § 1346(b). The scope of employment
requirement is a jurisdictional prerequisite. F.D.I.C. v. Meyer,
510 U.S. 471, 476-77 (1994). It is also a necessary element of

Plaintiff’s tort claims under Georgia law, which applies to their

substantive analysis. Ochran v. United States, 273 F.3d 1315,

 

1317 (llth Cir. 2001) (“[T]Jhe language of the FTCA . . . provides

 
 

 

Case 1:20-cv-00178-JRH-BKE Document 27 Filed 08/05/21 Page 2 of 3

that liability should be determined ‘in accordance with the law of
the of the place where the act or omission occurred.’” (quoting 28
UwSe. § LS46(b) (1)})) «

The United States moves to dismiss the Complaint for lack of
subject matter jurisdiction and for failure to state a claim. One
of its arguments against jurisdiction is that its employee at
Norwood was not acting within the scope of his employment when he
injured Plaintiff. It argues that it is making a “facial” attack
on jurisdiction, which permits the Court to consider only the

contents of the Complaint. See Lawrence v. Dunbar, 919 F.2d 1525,

 

1528-29 (llth Cir. 1990). However, when the jurisdictional inquiry
also resolves “a necessary element of the tort claim,” the attack
is “factual” and a summary judgment standard applies Id. at 1529-

30; Trivett v. Transp. Sec. Admin, 3:13-cv-175-TCB, 2014 WL

 

12480023, at *3 (N.D. Ga. May 1, 2014) (citing Morrison v. Amway

 

Corp $25 Fida 920, B25 (Leh Gir. 2003) )« In other words,
jurisdiction is “inextricably intertwined with the merits of the
lawsuit, since a decision on one would effectively decide the
other.” Id. (quotation and citation omitted). The United States
challenges jurisdiction under the FTCA on scope of employment
grounds, but the scope of employment inquiry is also dispositive
of the merits. Therefore, the Court must apply a summary judgment
standard in ruling on the United States’ motion. Id. at 1530

(“[S]ince we adopt a summary judgment standard in evaluating Rule

 
 

 

Case 1:20-cv-00178-JRH-BKE Document 27 Filed 08/05/21 Page 3 of 3

12(b) (1) motions that also implicate the merits of a claim, the
full panoply of protections afforded the party opposing such a
motion will apply here.”).

In consideration of these instructions from the Eleventh
Circuit as well as the fact that both Parties have submitted
summary judgment-type evidence in briefing the motion, the Court
hereby CONVERTS the United States’ motion to dismiss (Doc. 12)

into a motion for summary judgment. See Lewis v. Asplundh Tree

 

Expert Co., 305 F. App’x 623, 627 (llth Cir. 2008). The Clerk is
DIRECTED to issue a notice of summary judgment pursuant to Griffith
v. Wainwright, 772 F.3d 822, 825 (llth Cir. 1985) (per curiam) to
Plaintiff. The Parties shall have fourteen days from the entry of
this Order to file additional evidence and/or argument.

ORDER ENTERED at Augusta, Georgia this OT aay of August,

A021

 
  

fe

/ J. RENBAL HALL’ ‘CHIEF JUDGE
( onrre TATES DISTRICT COURT
HERN DISTRICT OF GEORGIA

 
